COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-15-00402-CV


Ruben Emilio Cardenas                  §    From the 442nd District Court

                                       §    of Denton County (15-02959-442)
v.
                                       §    February 18, 2016

Jennifer Janelle Jensen                §    Opinion by Justice Walker


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Sue Walker___________________
                                      Justice Sue Walker